Citation Nr: 1112911	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-27 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lumbar back condition.

2. Entitlement to an increased rating for cervical spine degenerative disc disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1993 to September 1996 and from December 1996 to February 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO appears to have considered the claim on the merits in a supplemental statement of the cases.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In addition, a Travel Board hearing was requested and scheduled for September 2008; however, the record indicates that the Veteran failed to appear.  Thus, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2010).

The issues of entitlement to service connection for a lumbar back condition on the merits and entitlement to an increased rating for cervical spine degenerative disc disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1. The September 2003 rating decision that denied service connection for a lumbar back condition was not appealed and is final. 

2. Some of the evidence received since that September 2003 rating decision includes evidence that is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a lumbar back condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar back condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable determination to reopen the claim of entitlement to service connection for a lumbar back condition, as well as the need to remand that claim and the claim for entitlement to an increased rating for cervical spine degenerative disc disorder for further development, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision and the appeal is perfected following issuance of a statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Service connection for a lumbar back condition was previously denied by a September 2003 rating decision because no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated following service.  

The evidence of record at the time of that decision included service treatment records which noted that the Veteran was seen in September 1993 for low back pain.  On that occasion, the Veteran reported his low back pain would come and go depending on the exercises performed during physical training.  Upon physical examination, no edema, erythema, cuts, lesions, or abrasions were noted.  Full range of motion with some pain on flexion was also noted.  A 1996 enlistment examination and the December 2000 separation examination were negative for any complaints or findings of a low back condition.  

The evidence received subsequent to the September 2003 rating decision includes VA treatment records which indicate that in June 2006, upon undergoing a MRI of the lumbar spine, the Veteran was diagnosed with minimal facet degenerative joint disease at the L4/5 and L5/S1 levels.  An August 2006 VA examination for the cervical spine noted the Veteran reporting having low back problems since 1998.

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that some of the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Specifically, the June 2006 diagnosis of minimal facet degenerative joint disease indicates that the Veteran has a current lumbar back condition which was, in part, the basis of the September 2003 denial of service connection for this condition.  Thus, the Board finds that such evidence is new and material, and the claim for service connection for a lumbar back condition is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar back condition is reopened. 



REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim for service connection for a lumbar back condition on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating that claim as well as the claim for an increased rating for the Veteran's cervical spine degenerative disc disease.

With regard to the low back claim, service treatment records indicate that the Veteran sought treatment for low back pain during service in 1993.  However 1996 and December 2000 physical examinations revealed no complaints or findings with regard to the low back.  Current VA treatment records indicate that the Veteran has minimal facet degenerative joint disease at the L4/5 and the L5/S1 levels.  The Board also notes that the Veteran's representative argues in his February 2011 Written Brief Presentation that it is plausible that the Veteran's current lumbar back condition may be secondary to the Veteran's service-connected disabilities of a bilateral knee condition or a flexor tendon injury of the great toe.  However, the medical evidence of record does not address whether the Veteran's current lumbar back condition is related to his military service or is secondary to a service connected disability.  Therefore, the Board finds that a VA examination with medical opinion is necessary in order to fully and fairly evaluate the Veteran's claim for entitlement to service connection for a lumbar back condition.  38 C.F.R. § 3.159(c)(4) (2010).

In regards to the Veteran's claim for an increased rating for cervical spine degenerative disc disorder, currently evaluated as 20 percent disabling, the Veteran has asserted in the VA treatment records that such condition has become worse over the past few years which has caused increased neck pain and numbness in his left arm and fingers.  The Veteran's most recent VA examination of the cervical spine took place in August 2006.  Accordingly, the Board finds that a new VA examination of the cervical spine is necessary to determine the current severity of the Veteran's cervical spine disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).

Since the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase or a claim reopened after prior denial, the claim shall be denied.

Relevant ongoing medical records should also be obtained, to include VA and private treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his lumbar back condition and degenerative disc disorder of the cervical spine.  After securing any necessary release, the RO/AMC should obtain any records which are not duplicates of those contained in the claims file.  In addition, obtain current VA treatment records dating since September 2007 from the VA Outpatient Clinic in Greenville, South Carolina.

2. The record indicates that the Veteran may have moved to Georgia.  Please clarify/verify the Veteran's current address. 

3. After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination at a VA facility in a location consistent with his current address to determine the current nature and severity of his service connected cervical spine degenerative disc disease and to obtain an opinion as to whether any current lumbar spine disorder is possibly related to service or service connected knee and left great toe disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported in detail.

a.  For the cervical spine degenerative disc disease, the examiner should describe all symptomatology related to the Veteran's cervical spine disability, including range of motion of the cervical spine.  The examiner should specify at what degree in motion pain begins.  The examiner should also describe any functional loss pertaining to the cervical spine due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms, to include any incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  

b.  For the lumbar spine, following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current chronic lumbar back condition arose during service or is otherwise related to service.  If the examiner concludes that the Veteran's lumbar back condition is not related to service, the examiner should indicate whether the lumbar back condition is caused by or permanently worsened beyond normal progress (aggravated) by the Veteran's service-connected connected bilateral knee condition and flexor tendon injury of the left great toe.  If the examiner finds that lumbar back condition is aggravated by a service-connected disability, he/she should quantify the degree of aggravation, if possible.  A rationale for all opinions expressed should be provided.

4. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


